UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesý No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$62,045,607 as of June 30, 2011. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:41,127,128 shares of common stock as of March 9, 2012. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-K/A to amend and restate in their entirety the following items of our Annual Report on Form 10-K for the year ended December 31, 2011 as originally filed with the Securities and Exchange Commission on March 12, 2012 (the “Original Form 10-K”): (i) Item 7 of Part II “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (ii) Item 8 of Part II, “Financial Statements and Supplementary Data,” (iii) Item 9A of Part II, “Controls and Procedures,” and (iv) Item 15 of Part IV, “Exhibits”.We have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. This report on Form 10-K/A is presented as of the filing date of the Original Form 10-K and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below. We have determined that our previously reported results for the year ended December 31, 2011 to be restated to correct for errors in our accounting for stock-for-services contracts. See Note 11 to the Financial Statements. We have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the correction of these errors. 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K/A contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any or our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · increased competitive pressures from existing competitors and new entrants; · our ability to efficiently and effectively finance our operations; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulation that increases the costs of compliance; · ability to achieve future sales levels or other operating results; · operational inefficiencies in distribution or other systems; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · the MMA and apparel industry and market; · the availability of capital to fund our business plan and the resulting dilution caused by the raising of capital through the sale of shares; · product manufacturing and sourcing; · changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · inability to efficiently manage our operations; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. Throughout this Annual Report on Form 10-K/A references to “we”, “our”, “us”, “RYU”, “the Company”, and similar terms refer to Respect Your Universe, Inc. 3 RESPECT YOUR UNIVERSE, INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 INDEX TO FORM 10-K/A (Amendment No. 1) PART II Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 8 Financial Statements and Supplementary Data 10 Item 9A Controls and Procedures 11 PART IV Item 15 Exhibits, Financial Statement Schedules 12 4 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations RYU designs, develops, markets and sells premium athletic apparel and accessories. Our fiscal 2011 results demonstrated our continued focus on the development of our products and positioning ourselves for sustainable, profitable long-term growth. Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. As discussed in Note 11 of the financial statements, we have restated our previously issued financial statements as of and for the yearended December 31, 2011.Accordingly, this Management's Discussion and Analysis of Financial Condition and Results of Operations has been revised for the effects of the restatement. Year ended December 31, 2011 and 2010 and for the period from November 21, 2008 (inception) to December 31, 2011: Revenue The Company generated gross revenues in the amount of $4,808 during the period from November 21, 2008 (inception) to December 31, 2011.Gross revenues during the years ended December 31, 2011 and 2010 were $2,821 and $0, respectively. In 2009, as a test run solely for the limited purpose of gaining feedback on our brand design, we produced 400 pieces of initial designs of graphic T-shirts and sold them through a third party retail website.In 2011, we produced a limited quantity of graphic tee shirts and headwear for resale on our webstore at www.ryu.com, which launched in August 2011. Cost of revenue during the period from November 21, 2008 (inception) to December 31, 2011 was $9,214 resulting in a negative gross margin of $4,406.During the development stage, the Company has been primarily focused on corporate organization, the initial public offering and the research, development and manufacturing of our products.We do not anticipate earning significant revenues until such time we launch our commercial product lines in spring 2012. Expenses During the year ended December 31, 2011, total operating expenses for the Company were $6,480,237 compared to $1,157,218 for the year ended December 31, 2010.The majority of the operating expenses incurred during the year ended December 31, 2011 were due to non-cash transactions comprised of share-based compensation expense valued at $4,012,112.This total includes incentive stock options and warrants valued at $3,669,989. Total operating expenses for the period from November 21, 2008 (inception) through December 31, 2011 were $8,047,446. The Company incurred $824,763 in marketing and advertising expenses to create brand media and distribute marketing communications during the year ended December 30, 2011.Of the total amount expensed in 2011, $63,900 was for related party development of brand and marketing media. The Company incurred marketing expenses of $0 for the comparable period of 2010 and marketing and advertising expenses in the amount of $893,733 for the period from November 21, 2008 (inception) through December 31, 2011. During the year ended December 31, 2011, the Company incurred product creation expenses of $366,360 compared to $1,000,701 during the year ended December 31, 2010.For the period from November 21, 2008 (inception) through December 31, 2011, total product creation expenses were $1,367,061, of which $1,356,845 was paid to Exit 21, an entity controlled by the Company’s former Chief Executive Officer and current Chief Operating Officer. General and administrative expenses for the year ended December 31, 2011 were $5,257,224 compared to $156,517 for the year ended December 31, 2010.This increase reflects the Company’s investment in organization and infrastructure to support its business objectives for 2011 and 2012.The primary components of general and administrative expense during these respective periods were investor relations expenditures of $513,982 ($234,888 of which was from share-based compensation) and $0, employee compensation expense of $1,657,294 ($1,407,806 share-based compensation) and $0, legal, professional and consulting fees of $2,643,421 ($2,274,875 share-based compensation) and $39,000, and travel expenses of $169,817 and $9,653. For the period from November 21, 2008 (inception) through December 31, 2011, general and administrative expenses were $5,754,762. 5 In December 2011, the Company executed an agreement for the development of a new website to support the expanded web store which launched during the first quarter of 2012.As a result, the Company has recognized an impairment loss in the amount of $31,890 based on the net asset value as of December 31, 2011. Net Loss Our net loss for the year ended December 31, 2011 was $6,477,416 as compared to a net loss of $1,157,218 for the year ended December 31, 2010.Our accumulative net loss for the period from November 21, 2008 (inception) to December 31, 2011 was $8,051,852. Liquidity and Financial Condition As of December 31, 2011, the Company had current assets of $3,836,751, current liabilities of $497,307 and working capital of $3,339,444 compared to current assets of $3,308, current liabilities of $487,694 and a working capital deficit of $484,386 at December 31, 2010. Our cash balance as of December 31, 2011 was $2,698,719 compared to $3,308 at December 31, 2010. The increase in cash is primarily a result of net proceeds from the sale of common stock and warrants pursuant to private placements in the third quarter of 2011.The Company believes it currently has sufficient funds to execute its business plan through the second quarter of 2012. We anticipate that additional capital will be required to implement our business plan beyond the second quarter of 2012 and to purchase inventory to support our revenue forecast for 2013.In order to obtain the necessary capital, the Company may need to sell additional shares of common stock or borrow funds from private lenders.In February 2012, the Company successfully raised $1,500,000 in additional capital through equity financing. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us or experience unexpected cash requirements that would force us to seek alternative financing.Further, if we issue additional equity or debt securities as a means of raising additional capital, stockholders may experience dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock. Operating Activities During the year ended December 31, 2011, the Company has increased its cash position by $2,695,411.During this period we used cash in the amount of $3,324,290 for operating activities.The major components of operating activities include a net loss of $6,477,416, offset by share-based compensation expense of $4,017,807 an increase in inventory of $178,541, an increase in deposits of $194,723, an increase in prepaid expenses of $536,446, an increase in accounts payable and accrued liabilities of $347,688, and a decrease in accounts payable – related party of $343,075. By comparison, during the year ended December 31, 2010, the Company used cash in the amount of $489,524 for operating activities. Cash used in operating activities included a net loss of $1,157,218, offset by share-based compensation expense in the amount of $200,000, an increase in accounts payable of $61,442, and an increase in accounts payable – related party of $406,252. Investing Activities The Company used cash in the amount of $109,533 in investing activities during the year ended December 31, 2011.Investing activities during that period included $49,127 for property and equipment purchases, $18,269 associated with the development of its patents and trademarks and $42,137 for the development of its website.All of costs have been capitalized and amortized over the expected useful lives of the assets.Depreciation and amortization during the year ended December 31, 2011 totaled $8,526. By contrast, there were no investing activities for the year ended December 31, 2010.For the period from November 21, 2008 (inception) to December 31, 2011, cash used in investing activities was $109,533 and included the investing activities that occurred during the year ended December 31, 2011 discussed above. Financing Activities During the year ended December 31, 2011, the Company received related party advances in the amount of $25,000, repaid $20,000 to related parties, and received net proceeds from the sale of common stock and warrants of $6,124,234, for total cash provided by financing activities of $6,129,234. 6 During the year ended December 31, 2010, the Company received related party advances in the amount of $20,000 and proceeds from the sale of common stock in the amount of $409,500 for total cash provided by financing activities of $429,500. From November 21, 2008 (inception) to December 31, 2011, the Company received proceeds from a loan due to a stockholder of $106,700, received related party advances in the amount of $45,000, repaid $20,000 to related parties and received proceeds from sale of common stock and warrants of $6,675,984 for total cash provided by financing activities of $6,807,684.The shareholder loan of $106,700 was subsequently exchanged for stock. We presently have a credit line (credit card) of $25,000 with no amounts outstanding as of December 31, 2011.In order to obtain future capital, we may need to utilize our line of credit, sell additional shares of common stock or borrow funds from private lenders.However, any downturn in the U.S. stock and debt markets is likely to make it more difficult to obtain financing through the issuance of equity or debt securities.As a result, there can be no assurance that we will be successful in obtaining additional funding. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing.Further, if we issue additional equity or debt securities, stockholders may experience dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock. Liquidity and Management’s Plans As reflected in the accompanying financial statements, the Company had a net loss of $6,477,416 and net cash used in operations of $3,324,290 for the year ended December 31, 2011. The Company doesnot yet have a history of financial stability.Historically, the principal source of liquidity has been the issuance of equity securities. Management believes that the cash balance on December 31, 2011, of approximately $2.7 million, current level of positive working capital, anticipated cash that will be received from expected future sales, and additional funds through the issuance of equity securities will be sufficient to sustain operations for the next twelve months. However, there can be no assurance that the plans and actions proposed by management will be successful, that the Company will generate anticipated revenues from the sale of its line of mixed martial arts apparel, or that unforeseen circumstances will not require additional funding sources in the future or effectuate plans to conserve liquidity. Plan of Operations We are a development stage company in the process of designing, commercializing and marketing a line of premium performance athletic apparel.Our business plan follows the apparel industry norm of launching two commercial products lines each year for the Spring and Fall seasons. The Company has retained a senior leadership team with extensive experience in the apparel and sporting goods industry.We opened our product creation and sales office in Portland, Oregon during the second quarter of 2011 and executed a one year lease agreement on July 31, 2011. We have contracted with Exit 21 Global Solutions, LLC (Exit 21), a consulting firm controlled by the Company’s former Chief Executive Officer and current Chief Operating Officer, to design, develop and source all of our products to date.We may extend our current agreement with Exit 21 to provide services for our future needs, or we may retain a different entity to provide such services, or the Company may undertake to perform such services on its own. A limited quantity of Fall 2011 product, including graphic tee shirts and headwear, has been designed and produced.We launched these products on our webstore at www.ryu.com during the third quarter of 2011. Our Spring 2012 product line has been designed and sales samples have been produced that will be utilized to obtain Spring 2012 orders.Factory production orders were delivered to our warehouse in January 2012 and we have launched our sell-in process for Spring 2012. 7 Our Fall 2012 product line has been expanded to include women’s apparel and additional headwear and accessory products.Sales samples have been produced that will be utilized to obtain Fall 2012 orders and factory production orders have been placed for delivery to our warehouse in late 2nd quarter and early 3rd quarter of 2012. Summary of Significant Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note3 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. We believe the following critical accounting policies and procedures, among others, affect our more significant judgments and estimates used in the preparation of our consolidated financial statements: Cash and Cash Equivalents The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at December 31, 2011 and December 31, 2010, respectively. Patents and Trademarks The Company capitalizes the costs associated with the development of its patents and trademarks including legal fees and filing costs.In the event that legal fees are incurred to defend the patent or trademark rights, those costs are capitalized if the defense of the patent or trademark is successful. If defense of the patent or trademark is unsuccessful, the legal costs of defense and remaining unamortized costs are expensed.Amortization is provided over the estimated useful life of 5 years using the straight-line method for financial statement purposes. Website Development The Company capitalizes the costs associated with the development of its website.Other costs related to the maintenance of the website are expensed as incurred.Amortization is provided over the estimated useful life of 3 years using the straight-line method for financial statement purposes. Revenue Recognition The Company recognizes product revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable. In instances where final acceptance of the product is specified by the customer, revenue is deferred until all acceptance criteria have been met. Revenue is recorded net of an allowance for estimated returns, price concessions, and other discounts. Such allowance is reflected as a reduction to accounts receivable when the Company expects to grant credits for such items; otherwise, it is reflected as a liability. 8 Marketing and Advertising Marketing and advertising costs are expensed as incurred.Advertising production costs are expensed in the month the advertising runs.Media placement costs are expensed in the month during which the advertisement appears.In addition, advertising costs include endorsement expenses and marketing contracts. Accounting for endorsement costs and marketing contracts is based upon the specific contract provisions and are generally expensed over the term of the contract. Research and Development The Company expenses research and development costs as incurred. Research and development expenses include share-based compensation and fees paid to a consultant for the design, development, merchandising, sourcing and production of a clothing line. Share-Based Payments The Company estimates the cost of share-based payments to employees based on the award’s fair value on the grant date, and recognizes the associated expense ratably over the requisite period.The estimated cost is derived at using the Black-Scholes option-pricing model, which includes assumptions that are highly subjective.The Company may adjust these assumptions periodically to reflect changes in market conditions and historical experience.Consequently, expenses reported for share-based payments to employees in the future may differ significantly from those reported in the current period. When estimating fair value, we have considered the following variables: ● The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. ● The Company has not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. ● The expected life of the award is computed using the “simplified” method as permitted under the provisions of Staff Accounting Bulletin (“SAB”) 107. SAB 107’s guidance was extended indefinitely by SAB 110. ● The expected volatility is based on the historical volatility of our common stock based on the daily quoted closing trading prices. ● The forfeiture rate is based on an estimate of awards not expected to fully vest. The straight-line attribution method is used for awards that include vesting provisions.If an award is granted, but vesting does not occur, any previously recognized expense is reversed in the period in which the termination of service occurs. The Company measures the fair value of share-based payments to non-employees at the measurement date, which occurs at the earlier of the date performance commitment, is reached or performance is completed.Recognition of share-based payments occurs as services are received.The Company treats fully-vested, non-forfeitable shares issued to non-employees in the same manner as if it had paid for the services received with cash.Unvested, forfeitable shares are accounted for as unissued until the point vesting occurs. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The guidance in ASU 2011-04 changes the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements, including clarification of the FASB's intent about the application of existing fair value and disclosure requirements and changing a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this ASU should be applied prospectively and are effective for interim and annual periods beginning after December 15, 2011. Early adoption by public entities is not permitted. The adoption of this guidance is not expected to have a material impact on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). 9 Item 8 Financial Statements and Supplementary Data See F-1. 10 Item 9A Controls and Procedures Disclosure Controls and Procedures In connection with the March 2012 filing of our original Annual Report on Form 10-K for the year ended December 31, 2011, our Chief Executive Officer and Chief Financial Officer evaluated the effectiveness of our disclosure controls and procedures as of December 31, 2011, and based on that evaluation they concluded that our disclosure controls and procedures were effective. In connection with the restatement of its financial statements, our management has re-evaluated, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) and 15d-15 (b) under the Securities Exchange Act of 1934 (the “Exchange Act”). Based on that re-evaluation due to a material weakness identified below, the Company’s management, including its Chief Executive Officer and Chief Financial Officer, concluded that the Company’s disclosure controls and procedures were not effective as of December 31, 2011 in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure, because of material weaknesses in its internal controls over financial reporting. Notwithstanding the material weaknesses, management, including our Chief Executive Officer and Chief Financial Officer, has concluded that the financial statements included in this amendment present fairly, in all material respects, our financial position, results of operations and cash flows for the periods presented in conformity with accounting principles generally accepted in the United States. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company's annual or interim financial statements will not be prevented or detected on a timely basis. The material weakness identified is insufficient resources in the accounting and finance organization to ensure appropriate application of GAAP in the area of accounting for certain of the Company’s non−routine transactions. This material weakness resulted in the restatement outlined in Note 11 to the financial statements included in this Form 10−K/A. Remediation of Material Weakness The Company plans to implement, certain measures to remediate the identified material weakness and to enhance the Company’s internal control over its quarterly and year−end financial reporting processes. As of the date of the filing of this Form 10−K/A, the Company plans to implement the following measure: • Increase the size, expertise and training of the finance and accounting staff to include adequate resources for ensuring GAAP compliance in the area of accounting for certain of the Company’s non−routine transactions. The Company anticipates that this remediation action will represent ongoing improvement measures. Furthermore, while the Company has taken steps to remediate the material weakness, additional measures may be required. 11 PART IV Item 15 Exhibits, Financial Statement Schedules Number Exhibit Rule 13a-14(a) Certification of Principal Executive Officer Rule 13a-14(a) Certification of Principal Financial Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Principal Executive Officer Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Principal Financial Officer 101.INS* Interactive Data Files Pursuant to Rule 405 of Regulation S-T *To be provided by amendment 12 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Respect Your Universe, Inc. Date:November 19, 2012 /s/ David Campisi David Campisi, Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Kristian J. Andresen Director and Secretary November 19, 2012 Kristian J. Andresen /s/David Campisi Director and Chief Executive Officer November 19, 2012 David Campisi (Principal Executive Officer) /s/ John Wood President and Director November 19, 2012 John Wood /s/Emmanuel K. Brown Director November 19, 2012 Emmanuel K. Brown /s/ Munir Ali Director November 19, 2012 Munir Ali /s/Steven H. Eklund Chief Financial Officer November 19, 2012 Steven H. Eklund (Principal Financial and Accounting Officer) 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Respect Your Universe, Inc. We have audited the accompanying balance sheets of Respect Your Universe, Inc.(a development stage company) as of December 31, 2011 and 2010, and the related statements of operations, stockholders' equity (deficit) and cash flows for the years ended December 31, 2011 and 2010 and from November 21, 2008 (inception) to December 31, 2011.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Respect Your Universe, Inc. (a development stage company) as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010 and from November 21, 2008 (inception) to December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. Boca Raton, Florida March 5, 2012 except for note 11 as to which the date is November 19, 2012 F-1 Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets December 31, 2011 As Restated * December 31, 2010 ASSETS Current assets Cash $ $ Inventory - Deposits - Prepaid expenses Total current assets Property and equipment - net - Other assets Patents and trademarks - net - Website development - net - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related party Loans payable - related party Total current liabilities Stockholders’ equity (deficit) Common stock, $0.001 par value, 500,000,000 shares authorized; 39,433,378 and 23,995,500 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ *Refer to Note 11 to the financial statements for restatement details. See accompanying notes to financial statements F-2 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations From November 21, 2008 (Inception) to December 31, 2011 December 31, 2011 As Restated * December 31, 2010 As Restated* Revenue $ $
